DETAILED ACTION
Claims 141-164 are presented for examination. Claims 141, 146-148, and 162 stand currently amended.
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
Response to Arguments
Applicant's remarks filed 23 December 2020 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 7 argues:
Applicant has amended claim 141 to recite, in part, "generating a first virtual model of the dental structure of the patient from optical scanning data, ... separating first the virtual model to create a second virtual model of a soft model part and a third virtual model of a hard model part." Applicant respectfully submits that the claims, as amended, overcome the rejection. 
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 8,651,858 B2 Berckmans, et al. [herein “Berckmans”] (cited in IDS dated 26 December 2017) in view of US patent 7,018,207 B2 Prestipino [herein “Prestipino”] and US patent 7,55,403 B2 Kopelman, et al. [herein “Kopelman”].
Notably, Kopelman column 7 lines 33-35 teaches optical scanning.
Applicant remarks page 7 last paragraph further argues:
Applicant respectfully submits that separating the model of Berckmans would render Berckmans unsatisfactory for intended purpose of producing "a single, highly accurate 3-D anatomic digital model that accurately accounts for both hard tissue data and soft tissue data."
This argument is unpersuasive.
single” model only has one type of material and/or accounts for only one type of tissue. This is an unreasonably narrow interpretation of what is meant by a single model. Applicant’s interpretation appears to be refuted by the recognition in the cited portion of Berckmans itself with explicitly recognizes both hard and soft tissue data. A model is not required to have properties of being a single integral model – it is reasonable to interpret a model as an assembly of a plurality of parts. Accordingly, Applicant’s argument is unpersuasive.
Claim Objections
Claim 149 is objected to because of the following informalities:
Claim 149 recites “generating the virtual model of the dental structure.” This appears to be typographic error for “generating the first virtual model of the dental structure.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 141, 145, 149 and 161 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 8,651,858 B2 Berckmans, et al. [herein “Berckmans”] (cited in IDS dated 26 December 2017) in view of US patent 7,018,207 B2 Prestipino [herein “Prestipino”] and US patent 7,55,403 B2 Kopelman, et al. [herein “Kopelman”].
Claim 141 recites “141. A method for manufacturing a composite physical dental model of a dental structure of a patient for a restorative procedure.” The claim language “for manufacturing a See MPEP §2111.02. Neither a manufacturing nor a physical model are recited in the body of the claim. Compare with dependent claim 145.
Berckmans column 9 lines 21-24 disclose “The resulting surgical plan may be used to create a master cast, which may then be used to fabricate a surgical guide (e.g., surgical guide 390 of FIG. 14). The method of forming the master cast according to one process is shown in FIG. 8.” Forming the cast is manufacturing a physical composite of the model, including the subsequently described drilling steps to form the opening (374). See further Berckmans column 10 lines 56-58.
Claim 141 further recites “the method comprising: generating a first virtual model of the dental structure of the patient from optical scanning data, the first virtual model including a portion associated with soft dental surfaces, a portion associated with hard dental surfaces.” Berckmans abstract last sentence discloses “combining the first dataset and the second dataset to create a detailed structure of hard tissue and soft tissue having variable dimensions over the hard tissue.” A model which combines hard tissue and soft tissue is a model with a hard dental surfaces portion and a soft dental surface portion. Hard tissue is a hard dental structure. Soft tissue is a soft dental structure.
But Berckmans does not explicitly disclose optical scanning; however, in analogous art of virtual dental models, Kopelman column 7 lines 33-35 teaches “scanning equipment may include any suitable optical scanner, for example, a hand-held scanner 31 that is used by the practitioner to acquire the 3D data.” Kopelman column 8 lines 38-45 teaches separating “the virtual model 500” into “the hard tissues” and “the soft tissues.” 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Kopelman. One having ordinary skill in the art would have found it motivated to use an optical scanner to acquire the 3D data into the system of creating an bone and soft-tissue digital dental model for the advantageous purpose of using equipment suitable “for scanning a patient’s teeth.” See Kopelman column 7 lines 14-15.
Claim 141 further recites “and a location of a restorative object.” Berckmans column 10 lines 26-30 disclose “The coordinates of the virtual implant(s) to be inserted into the patient's mouth and, thus, the coordinates of the corresponding implant analogs 120 relative to the base structure coordinate 
Claim 141 further recites “identifying a first virtual surface of the virtual model corresponding to a portion of the soft dental surfaces that surrounds the location of the restorative object.” Berckmans column 8 lines 40-42 disclose “The soft tissue dataset is a digitized surface of zero thickness and represents the outer surface of the teeth and gingival tissue.”
Berckmans does not explicitly disclose surrounding the location of the restorative object; however, in analogous art of virtual dental models, Kopelman column 56-59 teaches “When the target area including the dental site 250 is scanned very accurately, it is possible for the internal surface of a corresponding coping to be correspondingly accurately designed.” The target area is the portion of dental surfaces which surrounds the location of the restorative object. The dental site is the location of the restorative object.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Kopelman. One having ordinary skill in the art would have found it motivated to use an optical scanner to acquire the 3D data into the system of creating an bone and soft-tissue digital dental model for the advantageous purpose of accurately designing the internal surfaces of a corresponding coping. See Kopelman column 6 line 56 to column 7 line 3.
Claim 141 further recites “separating the first virtual model to create a second virtual model of a soft model part and a third virtual model of a hard model part, the second virtual model having a surface corresponding to the portion of the soft dental surfaces and the third virtual model corresponding to at least a portion of hard dental surfaces.” Berckmans column 8 lines 46-47 disclose “At step s154, a shape-matching algorithm is applied to merge the hard tissue dataset and the soft tissue dataset.” Berckmans column 8 lines 51-58 disclose:
Overlapping data common to both the soft tissue dataset and the hard tissue dataset (e.g., data associated with the dentition) … is removed from the soft tissue dataset. The region between the resulting merged dataset and the jawbone leaves a "gap," which corresponds with the thickness of the gingival tissue. This gap is then filled in with soft tissue within the model
The section with soft tissue within the model is a virtual model part corresponding to the portion of soft dental surfaces. The gingival tissue is soft dental surfaces. The hard tissue dataset associated with the 
Claim 141 further recites “and outputting a composite model including the second virtual model and the third virtual model, the composite model including a first model part of a soft material and a second model part of a hard material, the first model part corresponding to a shape of the second virtual model part and the second model part corresponding to a shape of the third virtual model part.” Berckmans column 9 lines 21-22 disclose “The resulting surgical plan may be used to create a master cast, which may then be used to fabricate a surgical guide.” Using the CAD model surgical plan to create a cast is outputting the CAD model. As discussed above regarding Berckmans column 8, this model includes both soft (second) and hard (third) dental structures.
Claim 145 further recites “145. The method of claim 141, further comprising manufacturing a physical composite model based on the outputted composite model.” Berckmans column 9 lines 21-24 disclose “The resulting surgical plan may be used to create a master cast, which may then be used to fabricate a surgical guide (e.g., surgical guide 390 of FIG. 14). The method of forming the master cast according to one process is shown in FIG. 8.” Forming the cast is manufacturing a physical composite of the model, including the subsequently described drilling steps to form the opening (374). See further Berckmans column 10 lines 56-58.
Claim 149 further recites “149. The method of claim 141, wherein generating the [first] virtual model of the dental structure of the patient includes scanning the dental structure of the patient.” Berckmans column 4 lines 1-4 disclose “developing a 3-D anatomic digital model based on hard tissue data obtained from a computed tomography scan of the patient's mouth and soft tissue data obtained from an intraoral scan or a dental impression of the patient's mouth.” Both a CT scan and an intraoral scan are scanning dental structures of the patient.
See Kopelman discussed above regarding optical scanning.
Claim 161 further recites “161. The method of claim 145, wherein manufacturing the physical composite model based on the outputted composite model includes using a rapid prototyping process in the manufacturing.” Neither Berckmans nor Prestipino explicitly disclose using a rapid prototyping process in manufacturing; however, in analogous art of virtual dental models, Kopelman 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans and Kopelman. One having ordinary skill in the art would have found it motivated to use rapid prototyping for manufacture in the system of creating an bone and soft-tissue digital dental model for the art recognized suitability for the intended purpose of manufacturing the created model. See Kopelman column 11 lines 35-49 and MPEP §2144.07.
Dependent Claims 142-144, 146-148, and 162
Claims 142-144, 146-148, and 162 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berckmans and Kopelman as applied to claim 141 above, and further in view of US patent 7,018,207 B2 Prestipino [herein “Prestipino”].
Claim 142 further recites “142. The method of claim 141, wherein the second model part has at least one physical property different from a physical property of the first model part.” Berckmans column 9 lines 45-49 discloses “The cast material 330 may include stone or other suitable material. … various materials may be used.” 
Berckmans does not explicitly disclose the first and second model parts having different physical properties; however, in analogous art of dental prosthesis modeling, Prestipino column 4 line 66 to column 5 line 2 teach “The soft tissue model 32 can be made of any suitable plastic or rubber-like material having physical properties, such as softness and elasticity, that preferably resemble the physical properties of gingival tissue.” 
The stone model corresponding with the hard dental surfaces of the second model part is not elastic or soft. Therefore the physical properties of softness and elasticity for the second model part are different from the first (soft) model part.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans, Kopelman, and Prestipino. One having ordinary skill in the art would have found it motivated to use rubber-like material for the soft tissue model into the system of creating an 
Claim 143 further recites “143. The method of claim 142, wherein the physical property is a mechanical property.” Softness and elasticity is a mechanical property. See discussion of Prestipino column 4 line 66 to column 5 line 2
Claim 144 further recites “144. The method of claim 142, wherein the physical property is at least one of a texture, a resilience, a color, and a softness.” From the above list of alternatives the Examiner is selecting “softness.”
Prestipino column 4 line 66 to column 5 line 2 teach “The soft tissue model 32 can be made of any suitable plastic or rubber-like material having physical properties, such as softness and elasticity, that preferably resemble the physical properties of gingival tissue.”
Claim 146 further recites “146. The method of claim 141, wherein modifying the first virtual model to create the second virtual model part corresponding to the portion of the soft dental surfaces includes defining a second virtual surface of the first virtual model part by defining a plane in a selected orientation and displaced a distance in an apical direction from the first virtual surface of the first virtual model part.” Berckmans does not explicitly disclose the first and second model parts having different physical properties; however, in analogous art of dental prosthesis modeling, Prestipino figure 2 shows rib (34) defined by a groove (24) with a linear top and bottom of the groove. See also Prestipino figure 3 rib (54). The top of the rib/groove the Examiner has interpreted as a first surface of the first model part. The bottom of the rib/groove is displaced in an apical direction from the top of the rib/groove. The bottom of rib (34) is a second virtual surface.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans, Kopelman, and Prestipino. One having ordinary skill in the art would have found it motivated to use rubber-like material for the soft tissue model into the system of creating an bone and soft-tissue digital dental model for the advantageous purpose to “provides the proper registration of the soft tissue model 32 on the stone model 30 leading to a precise interface 36.” See Prestipino column 3 line 67 to column 4 line 3.
147. The method of claim 146, wherein modifying the first virtual model to create the second virtual model part corresponding to the portion of the soft dental surfaces includes defining lateral virtual surfaces of the first virtual model part that extend between the first virtual surface and the second virtual surface of the first virtual model part.” See Prestipino figures 2 and 3. Either side of the rib/groove depicted is a lateral surface between the top and bottom of the rib (34) for the first model part.
Claim 148 further recites “148. The method of claim 141, wherein the second virtual model and the third virtual model part virtually abut each other.” Berckmans column 8 lines 38-55 teach obtaining hard and soft tissue datasets with overlapping data.
But Berckmans does not explicitly disclose or show the second and third model parts abutting each other; however, in analogous art of dental prosthesis modeling, Prestipino figures 2 and 3 show the soft tissue (32) including rib (34) abuts the stone model (30). Thus the second (hard/stone) model part abuts the first (soft) model part.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans, Kopelman, and Prestipino. One having ordinary skill in the art would have found it motivated to use rubber-like material for the soft tissue model into the system of creating an bone and soft-tissue digital dental model for the advantageous purpose to “provides the proper registration of the soft tissue model 32 on the stone model 30 leading to a precise interface 36.” See Prestipino column 3 line 67 to column 4 line 3.
Claim 162 further recites “162. The method of claim 141, wherein modifying the virtual model to create the second virtual model part corresponding to the portion of the soft dental surfaces includes: defining a second virtual surface of the first virtual model part by defining a plane in a selected orientation and displaced a first distance in an apical direction from the first virtual surface of the first virtual model part.” Berckmans column 8 lines 38-55 teach obtaining hard and soft tissue datasets with overlapping data.
But Berckmans does not explicitly disclose or show the second and third model parts abutting each other; however, in analogous art of dental prosthesis modeling, Prestipino figure 2 shows rib (34) defined by a groove (24) with a linear top and bottom of the groove. See also Prestipino figure 3 rib (54). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Berckmans, Kopelman, and Prestipino. One having ordinary skill in the art would have found it motivated to use rubber-like material for the soft tissue model into the system of creating an bone and soft-tissue digital dental model for the advantageous purpose to “provides the proper registration of the soft tissue model 32 on the stone model 30 leading to a precise interface 36.” See Prestipino column 3 line 67 to column 4 line 3.
Claim 162 further recites “and defining a third virtual surface of the second virtual model part by defining a plane in the selected orientation and displaced a second distance, greater than the first distance, in the apical direction from the first virtual surface of the first virtual model part.” Prestipino figure 2 shows a planar interface between the soft tissue model (32) and stone model (30). The line between these two models is a plane in the 3D model. The line between the soft tissue model (32) and stone model (30) is below the bottom of the rib/groove (34/24) and is parallel in the same orientation as the bottom of the rib/groove. The planar interface between the soft tissue model (32) and stone model (30) is a third surface of the second model part.
The planar surface is being below the bottom of the rib/groove is being in an apical direction greater than the displacement of the second virtual surface.
Examiner comment: Unlike in copending application 16/270212 the instant claims do not require a portion of the second virtual model part to be in a coronal direction of the first model part.
Double Patenting
Examiner withdraws the obviousness-type double patenting rejection over US patent 10,675,130. Instant claim 141 now recites “generating a first virtual model of the dental structure of the patient from optical scanning data.” The claims of patent 10,675,130 do not recite optical scanning. Accordingly, the instant claims have a patentably distinct scope from the claims of patent 10,675,130 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        29 January 2021